DETAILED ACTION
Election
Regarding their election, applicants state the following in their response of December 13, 2021.  
Upon entry of the instant amendment, all of the claims will be directed to a method of assaying pyruvate dehydrogenase activity, thus representing a single group for examination. Applicant elects the species of 
(1) DLAT lipoyl K259 (SEQ ID NO: 8), 
(2) cell culture, 
(3) where the sample comprises a decreased level of DLAT lipoamide compared to a cell of the same type that does not express a SIRT4 polypeptide; 
(4) where the sample expresses an endogenous SIRT4 polypeptide; 
(5) where the cell is a eukaryotic cell and is engineered to express a SIRT4 polypeptide (SEQ ID NO: 2).

Regarding their election, applicants state the following in their filing of March 30, 2022, which is in response to the office communication of February 7, 2022.  
Confirmation of election 
Applicants confirm the election of a method of assaying pyruvate dehydrogenase activity, thus representing a single group for examination. Applicant elects the species of ( 1) DLAT lipoyl K259 (SEQ ID NO: 8), (2) cell culture, (3) where the sample comprises a decreased level of DLAT lipoamide compared to a cell of the same type that does not express a SIRT4 polypeptide; (4) where the sample expresses an endogenous SIRT4 polypeptide; (5) where the cell is a eukaryotic cell and is engineered to express a SIRT4 polypeptide (SEQ ID NO: 2). At least claims 2-8 and 30-34 read on the elected species, with at least claims 30-34 being generic. 

Response to Miscellaneous Office Communication 
The Office Communication dated February 7, 2022 provided various clarifying questions (A-E). Applicant's replies to questions A-E are as follows:
A: Applicant is electing the measurement of DLAT lipoyl K259. 
B: Applicant is electing the detection of the lipoylated peptide.
C: Applicant confirms that the elected sequence of SEQ ID NO: 8 is correct. Applicant will consider whether a correction to SEQ ID NO: 7 is appropriate and will file a corrected Sequence Listing, if necessary.
D. The restriction requirement dated August 11, 2021 required the election of both: 
(1) "one of (i) the cell does not express an endogenous SIRT4 polypeptide or (ii) the cell expresses an endogenous SIRT4 polypeptide (claim 5)" and 
(2) "(i) the cell is not engineered to express a SIRT4 polypeptide, or (ii) the cell is engineered to express a SIRT4 polypeptide (claim 6)." Further election of a SIRT4 polypeptide was also required if 2(ii) was elected. 
Applicant elected both species 1 and 2(ii) in order to be full responsive to the election requirement dated August 11, 2011, but did not intend for both to be required in the same cell but rather as alternative sources for the SIRT4 polypeptide as the claims are currently written. 
E. Applicant confirms that the comparator cell does not express a SIRT4 polypeptide (endogenous or otherwise).

Based on presentation and applicants’ responses, the elected invention is directed to a method of assaying pyruvate dehydrogenase complex (PDHC) activity in a cultured mammalian cell wherein: 
the cell has either an endogenous SIRT4 protein or is engineered to express the SIRT4 polypeptide of SEQ ID NO: 21, 
the method measures the level of DLAT lipoyl K259 (SEQ ID NO:  8) by mass spectrometry,
the measured DLAT lipoyl K259 is lipoylated on the lysine residue, which corresponds to K259 of human DLAT (Acc# NP_001358960),
the cell comprises a decreased level of DLAT lipoyl K259 (SEQ ID NO: 8), compared to a cell of the same type that does not express a SIRT4 polypeptide.

 Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-29 were filed August 12, 2020. With the preliminary amendment of December 13, 2021, claims 1 and 9-29 have been cancelled, claims 2-6 have been amended, and claims 30-34 have been added.  Claims 2-8 and 30-34 are pending.  Claims 2 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 3-6, 8, and 30-34, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The US effective filing date granted for claims 3-6, 8, and 30-33 is January 15, 2014, the filing date of 61/927,799, which assumes that SEQ ID NO: 2 in said provisional application is identical to SEQ ID NO: 2 herein. It is requested that applicants confirm or refute this assumption.  The US effective filing date granted for claim 34 is January 15, 2015, the filing date of PCT/US15/11585, which discloses the use of parallel reaction monitoring (PRM) mass spectrometry.
AIA -First Inventor to File Status
Based on the effective filing dates of January 15, 2014 and January 15, 2015, the present application is being examined under the AIA , first to file provisions.
Title-Objections
The title is objected to for having an undefined abbreviation.
Abstract
The abstract is objected to because it is not descriptive of the elected invention, which is a method.  
MPEP 608.01(b) states
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claims-Objections
Claims 3, 5--6, and 8 are objected to for having the undefined abbreviation ‘SIRT4’.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-6, 8, and 30-34 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
 For claim 30, the phrase ‘a mammalian cell sample’ renders the claim indefinite.  It is unclear whether said phrase means (i) a mammalian cell, (ii) a lysate of a mammalian cell, or (iii) a cellular fraction of a mammalian cell.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase encompasses all of (i)-(iii).
For claim 30, the phrase “dihydrolipoyllysine acetyltransferase (DLAT)” renders the claim indefinite.  The examiner failed to find said phrase in the prior art and the application fails to define the enzymatic activity of said transferase.  For claims 3-4 and 31, the term ‘DLAT’ renders the claims indefinite for the same reasons. The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means dihydrolipoyllysine-residue acetyltransferase (EC 2.3.1.12) with the following activity.  Reaction: acetyl-CoA + enzyme N6-(dihydrolipoyl)lysine = CoA + enzyme N6-(S-acetyldihydrolipoyl)lysine (International Union of Biochemistry and Molecular Biology).  It is further assumed that ‘dihydrolipoyllysine acetyltransferase (DLAT) lipoamide’ in claim 30 means a lipoylated dihydrolipoyllysine-residue acetyltransferase or fragment thereof.
It is further noted that, acting as their own lexicographers, applicants have defined ‘DLAT lipoyl-K259’ and ‘DLAT lipoyl-K132 (recited in claim 4) as SEQ ID NO:  8 and 7, respectively (specification p3 ¶2).
For claim 30, the phrase ‘dihydrolipoyllysine acetyltransferase (DLAT) lipoamide’ renders the claim indefinite.  It is unclear whether said phrase means (i) a lipoylated DLAT full-length enzyme or (ii) also encompasses lipoylated fragments of a DLAT full-length enzyme.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase encompasses both a lipoylated DLAT full-length enzyme and lipoylated fragments thereof. 
 For claim 30, the phrase “level of a dihydrolipoyllysine acetyltransferase (DLAT) lipoamide” renders the claim indefinite.  It is unclear whether said phrase means (i) measuring the activity of DLAT, (ii) measuring the amount of DLAT, or (iii) measuring the amount of lipoylated DLAT.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (iii) measuring the amount of lipoylated DLAT.
For claim 3, the phrase “The method of claim 30… compared to a cell of the same type that does not express a SIRT4 polypeptide” renders claims 3 and 30 indefinite because claim 30 does not recite a cell that expresses a SIRT4 polypeptide.  The skilled artisan would not know the metes and bounds of the recited invention.  for purposes of examination, it is assumed that claim 30 is meant to recite a mammalian cell expressing a SIRT4 polypeptide.
For claim 6, the phrase “the cell in the sample” renders the claim indefinite.  It is unclear whether said phrase (i) limits the method to using intact cells or (ii) also encompasses lysates and cellular fractions.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase encompasses the use of intact cells as well as lysates and cellular fractions of cells engineered to express a SIRT4. 
Claims 3, 5-6, 8, and 31 are rendered indefinite for improper antecedent usage as follows.
For claims 3 and 5, the phrase “the sample” should be corrected to “the mammalian cell sample”.
For claims 6 and 8, the phrase “the cell” should be corrected to “the mammalian cell”.
For claim 31, the phrase “a sample” should be corrected to “the mammalian cell sample”.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 3-6, 8, and 30-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of US patent 10,788,492.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 10,788,492 are both directed to methods for assaying lipoamidase activity.  The claims differ in that claims of 10,788,492 recite methods for assaying lipoamidase activity of SIRT4, while claims herein recite methods for assaying PDHC activity by measuring DLAT lipoamide, wherein dependent claims recite using said method to determine the effect of SIRT4.  The portion of the specification in 10,788,492 that supports the recited methods includes embodiments that would anticipate claims herein, e.g., methods for assaying PDHC activity by measuring DLAT lipoamide and determining the effect of SIRT4, which are also the methods specifically recited in claims of 10,788,492.  Claims herein cannot be considered patentably distinct over claims of 10,788,492 when there are specifically recited embodiments (methods for assaying lipoamidase activity of SIRT4) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of 10,788,492 when there are specifically disclosed embodiments in 10,788,492 that supports claims of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the methods of claims of 10,788,492 by selecting a specifically disclosed embodiment that supports those claims, i.e., methods for assaying lipoamidase activity of SIRT4, as disclosed in 10,788,492.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within claims and specification of the other patent.   
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 3-6, 8, and 30-34 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for an in vitro method of assaying the lipoamidase activity of the MRC5 cell-derived mitochondrial extract recombinantly expressing the SIRT4 (encoded by Addgene plasmid #13815) by incubating the peptide DLAT lipol-K259 (SEQ ID NO: 8) with the mitochondrial extract recombinantly expressing the SIRT4 (figure 2D).  However, the specification does not reasonably provide enablement for any method for assaying any PDHC activity in any mammalian cell sample comprising measuring the level of any DLAT lipoamide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claim 30 is so broad as to encompass any method for assaying any PDHC activity in any mammalian cell sample comprising measuring the level of any DLAT lipoamide.  
Claims 3-6 are so broad as to encompass any method of claim 30 comparing cells that express and do not express any SIRT4 protein having any structure.  
Claim 8 is so broad as to encompass any method of claim 30 using cells that express the SIRT4 protein of SEQ ID NO:  2.
Claims 31-34 are so broad as to encompass any method of claim 30 wherein the assaying uses mass spectrometry. 

The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of methods broadly encompassed by the claim.  Regarding the assaying any PDHC activity, the following is noted.  As was known the art (Patel et al, 2014, p 16615 ¶2), the PDHC is a complex of multiple copies of three catalytic enzymes: pyruvate dehydrogenase (E1), dihydrolipoamide acetyltransferase (E2), and dihydrolipoamide dehydrogenase (E3).  Higher eukaryotic PDHCs have an additional structural component, dihydrolipoamide dehydrogenase-binding protein (E3BP), and two regulatory enzymes, pyruvate dehydrogenase kinase (PDK, four human isoforms) and pyruvate dehydrogenase phosphatase (PDP, two human iso-forms) totaling 11 proteins in mammalian  PDHC with all isoforms included. Thus, the claims encompass the enzymatic assay of 11 possible proteins as well as binding and structural proteins.  The specification does not enable the skilled artisan to practice said panel of methods.  In fact, the instant application is limited to determining the activity of SIRT4, which is not a protein of the PDHC.
Regarding the use of any SIRT4 proteins and/or any DLAT lipoamide, since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired biological function requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the SIRT4 protein of SEQ ID NO:  2 and the DLAT lipoamide of SEQ ID NO:  8. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 3-6, 8, and 30-34, which encompasses: 
all methods for assaying all PDHC activities,
all mammalian cell samples,
all SIRT4 proteins,
all DLAT lipoamides, and/or
all methods  for measuring the level of any DLAT lipoamide.  

The specification does not support the broad scope of claims 3-6, 8, and 30-34 because the specification does not establish: (A) that the steps recited measure the activity of any one of the multiple proteins comprised within mammalian PCHC, (B) regions of the SIRT4 protein and DLAT lipoamides structure which may be modified without affecting the desired activity; (C) the general tolerance of the desired activities to protein/ compound structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues or motifs with an expectation of obtaining the desired biological functions; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
 Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of methods for assaying any PDHC activity in any mammalian cell sample comprising measuring the level of any DLAT lipoamide, wherein the mammalian cell optionally expresses a SIRT4 protein.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of cells and proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 3-6, 8, and 30-34 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any method for assaying any PDHC activity in any mammalian cell sample comprising measuring the level of any DLAT lipoamide (claim 30), any method of claim 30 comparing cells that express and do not express any SIRT4 protein having any structure (claims 3-6), any method of claim 30 using cells that express the SIRT4 protein of SEQ ID NO:  2, and any method of claim 30 wherein the assaying uses mass spectrometry. 
This is an infinite/large genus, as any number of steps and reagents for measuring the lipoylation of any DLAT protein having any structure, assaying any PDHC protein activity, and/or using cells expressing a SIRT4 protein having any structure.   No method assaying the activity of any PDHC protein is disclosed in the specification.  In addition, only a single method for assaying a SIRT4 activity is disclosed (assaying the lipoamidase activity of the MRC5 cell-derived mitochondrial extract recombinantly expressing the SIRT4 (encoded by Addgene plasmid #13815) by incubating the peptide DLAT lipol-K259 (SEQ ID NO: 8) with the mitochondrial extract recombinantly expressing the SIRT4 (figure 2D).  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of assaying any PDHC protein activity.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus beyond the one disclosed that is listed above were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is the examiner’s position that these alternatives are obvious over each other.